Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 05-2505
                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                               WAWA BELL,

                        Defendant, Appellant.




          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]



                                  Before

                       Boudin, Chief Judge,
                    Torruella, Circuit Judge,
                 and Cyr, Senior Circuit Judge.



     Jeffrey S. Levin, Assistant Federal Public Defendant, for
appellant.
     Aixa Maldonado-Quiñones, Assistant United States Attorney,
with whom Thomas P. Colantuono, United States Attorney, was on
brief for appellee.



                          September 15, 2006
           CYR, Senior Circuit Judge.               At 5 p.m. on February 3,

2004, New Hampshire State Trooper Greg Ferry observed appellant

Wawa Bell’s vehicle, with its four-way flashers blinking, parked in

the   breakdown   lane     of   Highway     I-93    in   Salem,     Massachusetts.

Trooper Ferry pulled his cruiser behind Bell’s vehicle to offer

assistance.    Approaching the driver’s side window, Trooper Ferry

observed that Bell was sleeping, and tapped on the rolled-up

window.   Bell awakened, rolled the window all the way down, and

informed Trooper Ferry that his car had broken down. Bell declined

assistance from Trooper Ferry, however, stating that the car

probably would restart if he let it sit for a couple of minutes.

Trooper Ferry asked to see Bell's license and registration in order

to fill out a routine “checkup slip,” which the State Police use to

keep a record of patrolling officers’ contacts with motorists.

Bell stated that the car was not registered in his name, but he

would try to find the registration.           As Bell leaned over toward the

glove   compartment,     Trooper      Ferry    bent      down    and   trained   his

flashlight    into   the    vehicle    in     the   direction       of   the   glove

compartment.      Glancing downward, Trooper Ferry observed, on the

driver’s side door armrest, a clear plastic straw with white powder

residue on its tip, and a folded dollar bill.                   Trooper Ferry then

shone the flashlight on the armrest, at which point Bell became

visibly nervous, and placed his wallet on top of the straw.                    Based

upon his law enforcement experience, Trooper Ferry concluded that


                                       -2-
the white powder was an illegal substance, and placed Bell under

arrest. During the ensuing search of Bell’s person incident to the

arrest, Trooper Ferry found a bag of cocaine, and a subsequent

inventory search of the vehicle disclosed crack cocaine, marijuana,

and assorted drug paraphernalia.

          Following his one-count indictment for possession of

cocaine base with intent to distribute, 21 U.S.C. § 841(a)(1), Bell

submitted a motion to suppress the evidence seized during and after

his arrest, contending, inter alia, that Trooper Ferry had violated

his Fourth Amendment rights when he stuck his head into the window

of the car in order to observe the driver’s side door armrest.   At

the suppression hearing, Trooper Ferry testified as follows on

cross-examination:

          Q:   At this point when you look down, are you
               standing outside the vehicle?
          A:   Yes, I am.
          Q:   And is your head inside the vehicle?
          A:   I don’t believe it’s inside the vehicle.
               I was adjacent to the vehicle, the
               driver’s door.
          Q:   Did you put your head in the window?
          A:   It   may   have  been   in  the   window.
               Obviously I was looking in the glove box.
          Q:   So that your head may have been inside
               the window?
          A:   I wasn’t sticking my head inside the car
               if that’s what you’re saying.
          Q:   Right.   But when you look down and see
               something in the door handle, are you –
          A:   My head’s at the window. I bent down.
          Q:   So is your head partially where the
               window would have been, let’s say?
          A:   Yeah, it could have been.

(Emphasis added.).    Denise Babbitt, Bell’s fiancee, testified

                               -3-
regarding several photographs she had taken of the vehicle after

Bell's arrest, purporting to demonstrate that a person standing

outside the driver’s side window could not have seen the armrest

unless his head partially intruded past the plane where the rolled-

up window would have been.

          The district court denied the suppression motion, noting:

          Did he see those items in plain view? . . . I
          find that he did. There was no evidence that
          [Trooper Ferry] stuck his head inside the car.
          He testified specifically that he did not. . .
          . Was he at the window?     He was.    Was the
          straw and the means of transporting the
          narcotics visible to him in plain view from
          outside the car at the window? It was.

The district court found the Babbitt photographs “unhelpful because

they’re not taken from the right vantage points.”   The court later

stated:

          If you’re suggesting that your case is going
          to turn on, did two millimeters of [Trooper
          Ferry’s] forehead skin pass within one micron
          of the inside surface of the window had it
          been up, I can’t help you there. I can’t make
          that   discrete  a   finding   based  on  the
          transcript that you have given me or the
          evidence you have presented.

In due course, Bell entered a conditional guilty plea reserving the

right to appeal from the denial of his suppression motion, which he

now exercises.

          On appeal, Bell reiterates his contention that Trooper

Ferry admitted that his head partially intruded inside the window

of the vehicle, and since Trooper Ferry did not observe the


                               -4-
contraband on the armrest from a lawful vantage, the search is not

sustainable under the plain view doctrine.

          We review the denial of a suppression motion under a

bifurcated    standard,   assessing    the   district   court's   legal

conclusions de novo, and its subsidiary findings of fact for clear

error.   See United States v. Mahler, 454 F.3d 13, 17 (1st Cir.

2006).   We accord considerable deference to the district court’s

assessments of witness credibility, see United States v. Ivery, 427

F.3d 69, 72 (1st Cir. 2005), cert. denied, 126 S. Ct. 1448 (2006),

and view all evidence and reasonable inferences therefrom in the

light most favorable to the government, see United States v. Cook,

277 F.3d 82, 84 (1st Cir. 2002).

          The government justifies Trooper Ferry’s seizure of the

contraband from the Bell vehicle's armrest pursuant to the “plain

view doctrine,” which validates a seizure where “(1) the seizing

police officer lawfully reached the position from which he could

see the item in plain view; (2) the seizure satisfied the probable

cause standard; and (3) the seizing officer had a ‘lawful right of

access to the object itself.’”    United States v. Antrim, 389 F.3d

276, 283 (1st Cir. 2004) (citation omitted), cert. denied, 544 U.S.

936 (2005).   Bell’s argument relates only to the first criterion,

since he maintains that the record compels a finding that Trooper

Ferry’s head intruded into his car past the boundary where the

driver’s side window would have been had the window been rolled up.


                                 -5-
For present purposes, we shall assume, without deciding, that

Bell’s demarcation of an imaginary line, where the rolled-up window

would have been, has legal significance under the "plain view"

doctrine.    However, whether Trooper Ferry leaned into the Bell

vehicle before observing the contraband is a quintessential issue

of fact.1        We discern no clear error in the district court's

negative response.

            The district court explicitly credited Trooper Ferry’s

testimony that he “wasn’t sticking [his] head inside the car.” The

ensuing testimony, during which Trooper Ferry stated that his head

was “at” the window, may simply connote that he bent down outside

the window, so that his face was level with it.               Plainly, it need

not connote that Trooper Ferry's head was “in” the space which

would be occupied by the rolled-up window.               Trooper Ferry then

suggested simply that his head “could have been” “where the window

would have been.”        It did not state that his head was where the

window would have been.

            As    the   district    court    aptly   noted,   the   suppression

hearing produced no evidence upon which the court reliably might

have determined the precise location of the trooper’s head before

he viewed the contraband.          Nor was any other eyewitness testimony



     1
      Bell concedes that Trooper Ferry’s use of a flashlight to
illuminate inside the vehicle from the outside did not constitute
a Fourth Amendment “search.” See Texas v. Brown, 460 U.S. 730,
739-40 (1983).

                                       -6-
presented.        Bell nevertheless invites us to engage in hyper-

technicality, unaccompanied by any statistical evidence from which

the court independently might have ascertained the question, such

as the trooper’s height, exact location in relation to the driver’s

side door, or the dimensions of the vehicle or the driver’s side

window.    Tellingly, Bell has not included his fiancee’s photos of

the vehicle in the appellate record, thereby effectively conceding

the district court’s finding that the photos were “unhelpful.”

Plainly then, in these particular circumstances, it was not clear

error for the district court to credit the testimony that Trooper

Ferry “wasn’t sticking [his] head inside the car.”               See, e.g.,

United States v. Stanfield, 109 F.3d 976, 979 n.1 (4th Cir. 1997)

(deferring to police officer’s version of his location during

“plain    view”    seizure   inside   vehicle).   As   Trooper   Ferry   was

lawfully positioned outside the Bell vehicle, the ensuing seizure

of the contraband from the driver’s side armrest was valid.              See

Antrim, 389 F.3d at 283.2



     2
      None of Bell’s other arguments on appeal deserve extended
discussion. The contention that the trooper’s observation of the
contraband did not provide him with “probable cause” to make the
arrest is belied by the record evidence: Trooper Ferry, an officer
with ten years’ law enforcement experience, justifiably could
conclude that the straw with white powder, the folded currency (a
common mode of transporting illegal drugs), see, e.g., United
States v. Pittman, 418 F.3d 704, 708 (7th Cir. 2005), and Bell’s
sudden nervousness and attempt to hide the contraband, provided
more than adequate basis to arrest Bell on suspicion of drug
possession.   Accordingly, the Bell challenge to the post-arrest
inventory search of the vehicle is likewise without merit.

                                      -7-
Affirmed.




            -8-